Per curiam.
Arthur P. Tranakos, a member of the State Bar of Georgia, was, on January 11, 1989, found guilty of the offenses of conspiracy to commit fraud against the United States, assisting in the preparation of false tax returns for 1979 and 1980, and obstruction of justice in the U. S. District Court of Wyoming. Tranakos received a sentence of four-years imprisonment on Count 1 and five-years probation on the remaining counts. Tranakos’ appeal of his conviction is currently pending before the U. S. Tenth Circuit Court of Appeals.
Standard 66 of Rule 4-102 of the Rules and Regulations of the State Bar of Georgia provides: “Conviction of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment.” Pursuant to Rule 4-106, a lawyer convicted of a crime involving moral turpitude may be suspended from the practice of law until all appeal rights are terminated.
The special master appointed under Rule 4-106 found that Tranakos had been convicted of a crime involving moral turpitude and filed his recommendation with this Court that Tranakos be suspended from the practice of law pending his appeal pursuant to State Bar Rule 4-106.
We have reviewed the file and accept, concur in and adopt the recommendation of the special master.
We hereby order that respondent Tranakos be suspended from the practice of law pending the termination of his appeal rights, at which time the State Bar of Georgia may conduct further proceedings pursuant to Rule 4-106(f).

All the Justices concur.

*386Decided July 27, 1989.
William P. Smith III, General Counsel State Bar, Joe Dauid Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
Michael Duke Bolen, for Tranakos.